DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Musella (Reg. No. 39,310) on 17 November 2021.
The application has been amended as follows: 

What is claimed is:
1. (Currently Amended) A communication method for a communication device, comprising:
constructing a target group, wherein the target group comprises the communication device and at least one other communication device, and each communication device in the target group sequentially transmits a message on a communication frequency point of the target group;
determining a priority of the communication device in the target group, and determining a transmission time slot corresponding to the priority according to the priority;
transmitting a data message in the transmission time slot, and receiving a data message at a time other than the transmission time slot;
wherein the method further comprising:
determining, according to the priority, one communication device in the target group as a master device, and determining other communication devices in the target group other than the master device as slave devices; and wherein an expression for determining the transmission time slot corresponding to the priority according to the priority s is:

    PNG
    media_image1.png
    61
    137
    media_image1.png
    Greyscale
，
wherein tr is a moment at which the data message of the master device is received, Ts is a communication cycle; bA is a data encoding rate; bP is an air interface data transmission rate; n is the priority of the communication device, and m is the preset number of terminals in the target group.

2. (Previously Presented) The communication method according to claim 1, wherein constructing the target group comprises:
determining whether the target group has been established by listening-in, during a preset listening-in time period, on a preset frequency point;
if the target group has not been established, establishing the target group on a first target frequency point;
if the target group has been established, determining a second target frequency point on which the target group has been established, and joining the target group.

3. (Previously Presented) The method according to claim 2, wherein the first target frequency point and/or the second target frequency point are in an ISM 2.4 GHz frequency band.

4. (Previously Presented) The method according to claim 2, wherein establishing the target group comprises:
determining the first target frequency point;
transmitting, on the first target frequency point, a first group message at a preset time interval, wherein the first group message comprises a first group information and a first parameter, the first parameter is related to the priority;
receiving, on the first target frequency point, at least one second group message, wherein the second group message comprises a second group information and a second parameter, the second parameter is related to the priority.
 
5. (Previously Presented) The communication method according to claim 2, wherein joining the target group comprises:

if the number of the existing communication devices in the target group does not reach the preset number of terminals, joining the target group.

6. (Previously Presented) The communication method according to claim 4, wherein the first group information comprises an identifier of the target group; the second group information comprises an identifier of the target group and a device address of a communication device subordinate to the target group.

7. (Previously Presented) The communication method according to claim 4, wherein determining the priority of the communication device in the target group, and determining the transmission time slot corresponding to the priority comprise:
comparing the first parameter and the second parameter;
determining the priority of the communication device in the target group according to a comparison result;
determining the transmission time slot based on the priority.

8. (Previously Presented) The communication method according to claim 5, wherein determining the priority of the communication device in the target group, and determining the transmission time slot corresponding to the priority according to the priority comprise:
setting the priority of the communication device to be lower than the priority of other communication devices in the target group;
determining the transmission time slot based on the priority.

9. (Previously Presented) The communication method according to claim 1, wherein transmitting the data message in the transmission time slot comprises:
obtaining a to-be-transmitted data information;
transmitting the to-be-transmitted data information to a transmitting queue;
extracting a data information of a preset length from the transmitting queue and transmitting the data information of the preset length in the transmission time slot.

10. (Previously Presented) The communication method according to claim 1, wherein receiving the data message at a time other than the transmission time slot comprises:
receiving a data information from other communication devices in the target group;
buffering the data information from other communication devices in the target group to a receiving queue corresponding to a respective communication device;
exerting a superimposing operation on all the data information and storing the superimposed data information in an output buffering queue;
sequentially outputting the superimposed data information.

11. (Canceled)

12. (Canceled)

13. (Currently Amended) The communication method according to claim 1, wherein if the communication device is the master device, the communication method further comprises:
calculating a group communication success rate according to the data message transmitted and received in the target group, the data message including a third parameter indicative of a quantity of successful data reception;
if the group communication success rate is lower than a preset communication success rate threshold, transmitting a frequency hopping message in the target group, the frequency hopping message comprising a frequency hopping point;
receiving a frequency hopping response message from other communication devices in the target group;
if the frequency hopping response message of each of all the other communication devices in the target group has been received, stopping the transmission of the frequency hopping message and switching to the frequency hopping point.

1, wherein if the communication device is the slave device, the communication method further comprises:
receiving a frequency hopping message indicative of a frequency hopping point from the master device;
transmitting a frequency hopping response message;
switching to the frequency hopping point.

15. (Currently Amended) An electronic device, comprising:
at least one processor; and
a memory, which is communicatively coupled to the at least one processor,
wherein the memory stores instructions executable by the at least one processor, execution of the instructions by the at least one processor enables the electronic device to perform an operation, comprising:
constructing a target group, wherein the target group comprises the communication device and at least one other communication device, and each communication device in the target group sequentially transmits a message on a communication frequency point of the target group;
determining a priority of the communication device in the target group, and determining a transmission time slot corresponding to the priority according to the priority;
transmitting a data message in the transmission time slot, and receiving a data message at a time other than the transmission time slot;
wherein the method further comprising: determining, according to the priority, one communication device in the target group as a master device, and determining other communication devices in the target group other than the master device as slave devices; and wherein an expression for determining the transmission time slot corresponding to the priority according to the priority s is:

    PNG
    media_image1.png
    61
    137
    media_image1.png
    Greyscale
，
wherein tr is a moment at which the data message of the master device is received, Ts is a communication cycle; bA is a data encoding rate; bP is an air interface data transmission rate; n is the priority of the communication device, and m is the preset number of terminals in the target group.

16. (Previously Presented) The electronic device according to claim 15, wherein constructing the target group comprises:
determining whether the target group has been established by listening-in, during a preset listening-in time period, on a preset frequency point;
if the target group has not been established, establishing the target group on a first target frequency point;
if the target group has been established, determining a second target frequency point on which the target group has been established, and joining the target group.

17. (Cancelled). 

18. (Previously Presented) The electronic device according to claim 15, wherein transmitting the data message in the transmission time slot comprises:
obtaining a to-be-transmitted data information;
transmitting the to-be-transmitted data information to a transmitting queue;
extracting a data information of a preset length from the transmitting queue and transmitting the data information of the preset length in the transmission time slot.

19. (Currently Amended) A non-transitory computer-readable storage medium storing a computer program, wherein the computer program, when executed by a processor, implements:
constructing a target group, wherein the target group comprises the communication device and at least one other communication device, and each communication device in the target group sequentially transmits a message on a communication frequency point of the target group;
determining a priority of the communication device in the target group, and determining a transmission time slot corresponding to the priority according to the priority;
;
wherein the method further comprising: determining, according to the priority, one communication device in the target group as a master device, and determining other communication devices in the target group other than the master device as slave devices; and wherein an expression for determining the transmission time slot corresponding to the priority according to the priority s is:

    PNG
    media_image1.png
    61
    137
    media_image1.png
    Greyscale
，
wherein tr is a moment at which the data message of the master device is received, Ts is a communication cycle; bA is a data encoding rate; bP is an air interface data transmission rate; n is the priority of the communication device, and m is the preset number of terminals in the target group.

20. (Previously Presented) The non-transitory computer-readable storage medium according to claim 19, wherein constructing the target group comprises:
determining whether the target group has been established by listening-in, during a preset listening-in time period, on a preset frequency point;
if the target group has not been established, establishing the target group on a first target frequency point;
if the target group has been established, determining a second target frequency point on which the target group has been established, and joining the target group.

21. (New) The electronic device according to claim 16, wherein establishing the target group comprises:
determining the first target frequency point;
transmitting, on the first target frequency point, a first group message at a preset time interval, wherein the first group message comprises a first group information and a first parameter, the first parameter is related to the priority;
receiving, on the first target frequency point, at least one second group message, wherein the second group message comprises a second group information and a second parameter, the second parameter is related to the priority.

22. (New) The electronic device according to claim 21, wherein determining the priority of the communication device in the target group, and determining the transmission time slot corresponding to the priority comprise:
comparing the first parameter and the second parameter;
determining the priority of the communication device in the target group according to a comparison result;
determining the transmission time slot based on the priority.


Allowable Subject Matter
Claims 1-10, 13-16, and 18-22 (Renumbered 1-19) are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “constructing a target group, wherein each communication device in the target group sequentially transmits a message on a communication frequency point of the target group”, “transmitting a data message in the transmission time slot that was determined according to a priority of the communication device in the target group”, and “determining the transmission time slot according to the equation relating time when the master device receives the data message with the other variables of the communication system”, among other claim limitations, are non-obvious over the prior art.  The closest prior art of record Suzuki in view of Horio further in view of Cadd teaches “constructing a target group, wherein each communication device in the target group sequentially transmits a message on a communication frequency point of the target group and transmitting a data message in the transmission time slot that was determined according to a priority of the communication device in the target group” but does not teach “determining the transmission time slot according to the equation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.M./Examiner, Art Unit 2416                       

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416